                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN CHRISTOPHER BROWN,
          Plaintiff,

       v.                                             CIVIL ACTION NO. 20-CV-783

PRIMECARE HEALTH, et al.,
         Defendants.


                               ~             ORDER
       AND NOW, this ~ay of February, 2020, upon consideration of John Christopher

Brown's Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account

Statement (ECF No. 2), and prose Complaint (ECF No. 3), it is ORDERED that:

        1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      John Christopher Brown, #QA8642, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent SCI Camp Hill or other appropriate official to assess an initial filing

fee of20% of the greater of (a) the average monthly deposits to Brown's inmate account; or (b)

the average monthly balance in Brown's inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Brown's inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month's

income credited to Brown's inmate account until the fees are paid. Each payment shall refer to

the docket number for this case.
       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI Camp Hill.

       4.      The Complaint is DEEMED filed.

       5.      Brown's Complaint is DISMISSED WITHOUT PREJUDICE for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court's

Memorandum. 1

       6.      Brown is GRANTED leave to file an Amended Complaint no later than March

20, 2020.

                                              BY THE COURT:




1
 An Order dismissing a motion without prejudice allows a plaintiff to cure the deficiency and
refile the motion. Order. Cf Ahmed v. Dragovich, 297 F.3d 201,207 (3d Cir. 2002).
